DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Previous objection to specification has been withdrawn in view applicant’s amendments to the title
Claim Rejections - 35 USC § 112
Previous 112 rejection(s) to claims have been withdrawn in view applicant’s amendments to the claim(s).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for adding...”, and “means for dynamically…” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 contains the limitations “means for adding...”, and “means for dynamically…”, however, the specification does not mention these means in terms of structure.  Although there is support for the steps and process of adding print jobs and dynamically changing time, there is a lack of support for said means in structure in itself. Therefore, one cannot determine the further features of these means besides what is 
Response to Arguments
Applicant's amendments filed 12/10/2020 have been considered and entered. In light of the applicant’s amendments, the rejection(s) have been withdrawn.
However, upon further consideration, a new ground(s) of rejection(s) have been made, and applicant's arguments have been rendered moot. Applicant argues that none of the cited prior arts teach the newly added limitations of independent claims.
In reply, examiner asserts that new grounds of rejections have been made, and applicant’s arguments are moot because the arguments are related to newly added limitations of claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukami, US 2020/0081674 in view of Mikami, US 2014/0078547.
Regarding claim 1, Fukami discloses an information processing system (information processing apparatus 100 with image forming devices 150, fig. 1, paragraph 29) comprising: a processor (CPU 1301, paragraph 157) configured to 
add print jobs (plural print jobs are added as part of a group print job, paragraph 78) to be allocated to one roll of rolled paper (continuous-form paper such as roll paper, paragraph 103), one print job at a time (group print job is handled as a single print job, paragraphs 78-79 or a single print job can be added, paragraph 102), in a range in which a remaining amount of the rolled paper is not exceeded (single job or group print job which is also treated as a single print job is added to a continuous-form paper printer (roll paper printer) which is selected on the basis that it can handle the entirety of the print job pages to be printed without having to replace the rolled paper, paragraphs 84, 103, 126, 130, 150-151 further note that based on print job (which consists of i.e. 3000 pages let’s say) the specific continuous-form printer is selected by using table 900 which enlists remaining sheets 940 (fig. 9) in that printer, or printer with roll paper that cover the total amount (length) of paper required for printing a group print job is selected and set before starting printing by reading a barcode representing the remaining amount of roll paper, set in the image forming device 150 as remaining paper amount information, thus ensuring that it can handle such print job, 1010A in fig. 10);
and an estimation of a time needed to execute each print job previously added for the one roll of rolled paper to reflect the added print jobs (paragraph 126, the end date and time on and at which the printer will finish printing is indicated, and if the next print job is scheduled for this printer, the end date and time on and at which the printer will finish printing all print jobs is indicated. The end date and time may be estimated from the number of print pages and print speed).
previously added for the one roll of rolled paper to reflect print parameters changed because of the added print jobs.
However, Mikami teaches dynamically change an estimation of a time needed to execute each print job previously added for the one roll of rolled paper (continuous sheet such as roll paper, paragraphs 2, 22) to reflect print parameters changed because of the added print jobs (plurality of print jobs can be selected for continuous printing on same sheet such as roll paper, paragraph 92, and FIG. 9B displays calculated (estimated) printing time for each print job, wherein the user can give an instruction to remove a specific print job from the group of print jobs to be continuously executed or can add additional jobs which may require switching of sheet (roll paper), thereby the total recommendation time needed to execute all the print jobs, for which printing is to be performed will thus dynamically change as shown to user in figs. 9B and 11A, paragraphs 94, 97, 108).
It would have been advantageous to modify the information processing system as disclosed by Fukami to include time estimating and changing techniques as taught by Mikami. The motivation for the skilled artisan in doing so is such that an efficient execution of a plurality of print jobs that specify different sheet sizes when printing is performed on a continuous sheet can be achieved as taught by Mikami at paragraph 7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Fukami with Mikami to reach the aforementioned advantage.
Regarding claim 7, Fukami further teaches add print jobs (plural print jobs are added as part of a group print job, paragraph 78) to be allocated to the rolled paper continuous-form paper such as roll paper, paragraph 103), one print job at a time (group print job is handled as a single print job, paragraphs 78-79 or a single print job can be added, paragraph 102), in a descending order of speed needed to process the print jobs in the range in which the remaining amount of the rolled paper is not exceeded (single job or group print job which is also treated as a single print job is added to a continuous-form paper printer (roll paper printer) which is selected on the basis that it can handle the entirety of the print job pages to be printed without having to replace the rolled paper, and also on the basis of print speeds (higher/lower), paragraphs 84, 103, 124-126, 130, 150-151 such that based on print job (which consists of i.e. 3000 pages and which needs to printed by certain time, let’s say) the specific continuous-form printer is selected by using table 900 which enlists remaining sheets 940 (fig. 9) in that printer, or printer with roll paper that cover the total amount (length) of paper required for printing a group print job is selected and set before starting printing by reading a barcode representing the remaining amount of roll paper, set in the image forming device 150 as remaining paper amount information, thus ensuring that it can handle such print job, 1010A in fig. 10).
Regarding claim 8, Combination of Fukami with Mikami further teaches dynamically change the estimation of the time needed to execute each print job at a time when the print jobs allocated to the rolled paper is determined (Mikami, plurality of print jobs can be selected for continuous printing on same sheet such as roll paper, paragraph 92, and FIG. 9B displays calculated (estimated) printing time for each print job, wherein the user can give an instruction to remove a specific print job from the group of print jobs to be continuously executed or can add additional jobs which may require switching of sheet (roll paper), thereby the total recommendation time needed to execute all the print jobs, for which printing is to be performed will thus dynamically change as shown to user in figs. 9B and 11A, paragraphs 94, 97, 108).
It would have been advantageous to modify the information processing system as disclosed by Fukami to include time dynamically changing techniques as taught by Mikami. The motivation for the skilled artisan in doing so is such that an efficient execution of a plurality of print jobs that specify different sheet sizes when printing is performed on a continuous sheet can be achieved as taught by Mikami at paragraph 7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Fukami with Mikami to reach the aforementioned advantage.
Regarding claim 9, which recites a non-transitory computer readable medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable medium is taught by Fukami in paragraphs 26, 165-166.
Regarding claim 10, Fukami discloses an image forming system (information processing apparatus 100 with image forming devices 150, fig. 1, paragraph 29) comprising: an image forming apparatus (image forming devices 150, fig. 1) that forms an image on rolled paper (paragraphs 30, 33).
Rest of the claim essentially recites similar features, as claim 1, and thus is rejected on the same grounds.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukami, US 2020/0081674 in view of Mikami, US 2014/0078547 as applied in claim 1 above and further in view of Shinichi, JP 2017-177363.
Regarding claim 3, Fukami further teaches in a case where there are a plurality of candidates for an added print job, each including a transport speed that is higher than a transport speed determined for the combination of print jobs that have been allocated (plurality of candidates with different print speeds for added print job, some of have higher print speed than others for the combination of print jobs that have been allocated, paragraphs 124-126).
Fukami with Mikami fails to further teach determine to add one of the plurality of candidates with a transport speed that is the lowest of the plurality of candidates.
However, Shinichi teaches each candidate including a transport speed that is higher than a transport speed determined for the combination of print jobs that have been allocated, determine to add one of the plurality of candidates with a transport speed that is the lowest of the plurality of candidates (paragraphs 51-55, 60-68, estimate/prediction to complete the jobs changes depending on various conditions including roll of media allocated which may need replacement, execution times are estimated based on various parameters which can be a transport speed (i.e. well-known parameter used in art as one of the many monitored and analyzed dynamics) to a particular job and are arranged accordingly from top to bottom on the GUI interface displayed which gets updated accordingly).
It would have been advantageous to modify the information processing system as disclosed by Fukami to include time estimating and changing techniques as taught by 
Regarding claim 4, Fukami further in a case where there are a plurality of candidates for an added print job, each including a transport speed that is lower than a transport speed determined for the combination of print jobs that have been allocated (plurality of candidates with different print speeds for added print job, some of have higher or lower print speed than others for the combination of print jobs that have been allocated, paragraphs 124-126).
Fukami with Mikami fails to further teach determine to add one of the -3-Application No. 16/787,489 plurality of candidates with a transport speed that is the highest of the plurality of candidates.
However, Shinichi teaches a transport speed that is lower than a transport speed determined for the combination of print jobs that have been allocated, determine to add one of the -3-Application No. 16/787,489 plurality of candidates with a transport speed that is the highest of the plurality of candidates (paragraphs 51-55, 60-68, estimate/prediction to complete the jobs changes depending on various conditions including roll of media allocated which may need replacement, execution times are estimated based on various parameters which can be a transport speed (i.e. well-known parameter used in art as one of the many 
It would have been advantageous to modify the information processing system as disclosed by Fukami and MIkami to include speed determining techniques as taught by Shinichi. The motivation for the skilled artisan in doing so is to more accurately reflect actual state of the work in estimating the execution time as taught by Shinichi at paragraph 14. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Fukami with Mikami and Shinichi to reach the aforementioned advantage.
Regarding claim 5, Fukami with Mikami & Shinichi further teaches select a print job that uses a longest length of paper, among unallocated print jobs, as a first print job to be allocated to the rolled paper (Shinichi, paragraphs 51-55, 60-68, selection and estimation of selected jobs to complete execution is predicted and based on various factors, which can be, i.e., based on length of paper, assigned to the roll of paper as described in paragraphs 47-48, can be changed to provide a better proposal of execution times to the user, see proposals 1 & 2 on GUI interface displayed which gets updated accordingly).
It would have been advantageous to modify the information processing system as disclosed by Fukami and MIkami to include parameters such as length of paper, jobs to be allocated, etc. determining techniques as taught by Shinichi. The motivation for the skilled artisan in doing so is to more accurately estimating the execution time as taught by Shinichi at paragraph 14. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Fukami with Mikami and Shinichi to reach the aforementioned advantage.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dumitrescu et al., US 2012/0218590 - Dumitrescu teaches dynamically changing an estimation of a time needed to execute each print job (paragraphs 24, 30, 35, 41, activities such as time to completion are dynamically changed depending upon activities such as changing of paper).
Hori, US 2019/0149676 – calculating length and width of roll sheet and preview if there’s any problem with layout or print jobs added, paragraph 66.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672